                Case 2:19-cv-00247-TSZ Document 1 Filed 02/20/19 Page 1 of 5



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT SEATTLE
 8
     MANE FALETOGO, individually,
 9                                                        NO.
                           Plaintiff,
10                                                        COMPLAINT FOR DAMAGES:
                    v.                                    PARENTAL LOSS OF CONSORTIUM
11                                                        RE: THE DEATH OF IOSIA
     CITY OF SEATTLE, a municipal corporation,            FALETOGO
12
     OFFICER JARED KELLER ,
13                                                        JURY DEMANDED
                           Defendants.
14
            COMES NOW the Plaintiff by and through his attorneys of record, and alleges as
15

16   follows:

17                                         I.      PARTIES
18          1.      Plaintiff Mane Faletogo is an adult male and the father of his deceased, Iosia
19
     Faletogo.
20
            2.      Defendants City of Seattle and Officer Jared Keller were responsible as
21
     employers, operators, and/or agents in relation to the Seattle Police Department.
22

23
                                  II.     STATEMENT OF FACTS

24          3.      At approximately 5pm on Monday, December 31, 2018, then 36-year-old Iosia

25   Faletogo was pulled over on Highway 99 near 96th Avenue North by officers with the Seattle
26
     Police Department.
     COMPLAINT FOR DAMAGES: PARENTAL LOSS
     OF CONSORTIUM RE: THE DEATH                                    CONNELLY LAW OFFICES, PLLC
     OF IOSIA FALETOGO - 1 of 5                                                 2301 North 30th Street
                                                                                 Tacoma, WA 98403
                                                                        (253) 593-5100 Phone - (253) 593-0380 Fax
               Case 2:19-cv-00247-TSZ Document 1 Filed 02/20/19 Page 2 of 5



 1           4.      The alleged purpose of the stop was an illegal lane change and the license plate

 2   of the vehicle indicated that the owner had a suspended license.
 3
             5.      Iosia Faletogo ran from the scene, and a chase ensued, eventually involving at
 4
     least six (6) officers in pursuit.
 5
             6.      The six (6) officers chased him across the highway and toward a side street,
 6
     where they tackled him and struggled to arrest Iosia Faletogo.
 7

 8           7.      The officers spotted a gun on, and ordered Iosia Faletogo to release the weapon,

 9   and pandemonium ensued.
10           8.      “You’re going to get shot!” the officers can be heard screaming during the chase
11
     and physical struggle, followed by a glimpse of Iosia Faletogo’s gun on the ground beside him
12
     while several officers hovered over him.
13
             9.      Another officer shouted “He’s reaching,” to which Iosia Faletogo said in a
14

15
     muffled voice, “I’m not reaching.”

16           10.     Ultimately, Officer Jared Keller fired his weapon into the back of Iosia

17   Faletogo’s head.
18
             11.     At the time, Officer Keller was wearing a mandated body camera, which
19
     reflected that Iosia Faletogo’s hands were entirely free of the weapon at the moment he was
20
     shot:
21

22

23

24

25

26

     COMPLAINT FOR DAMAGES: PARENTAL LOSS
     OF CONSORTIUM RE: THE DEATH                                      CONNELLY LAW OFFICES, PLLC
     OF IOSIA FALETOGO - 2 of 5                                                  2301 North 30th Street
                                                                                  Tacoma, WA 98403
                                                                         (253) 593-5100 Phone - (253) 593-0380 Fax
              Case 2:19-cv-00247-TSZ Document 1 Filed 02/20/19 Page 3 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9
            12.       The fatal shooting came as a shock not only to Faletogo’s family, but to the tight-
10
     knit local Samoan community which Faletogo’s aunt Tiare Chanel said has been deeply affected
11
     by his death. “The shooting has brought a very dark cloud in my family,” said Chanel, a Tacoma
12

13
     resident. “It has impacted our community a lot … We feel that we’re just going to be part of

14   the count of people of color that’s been conflicted with these issues.”

15          13.       At the request of Chief Carmen Best, the State Patrol has reportedly opened a
16
     criminal investigation into the shooting.
17
            14.       Mane Faletogo brings this lawsuit for what appears to be the unnecessary
18
     execution of his son.
19
               III.     FEDERAL LOSS OF CONSORTIUM CLAIM: 42 U.S.C. 1983
20

21
            15.       Ninth Circuit precedent holds that “a parent who claims loss of the

22   companionship and society of his or her child, or vice versa ... has a constitutionally protected

23   liberty interest under the Fourteenth Amendment in the companionship and society of his or her
24

25

26

     COMPLAINT FOR DAMAGES: PARENTAL LOSS
     OF CONSORTIUM RE: THE DEATH                                       CONNELLY LAW OFFICES, PLLC
     OF IOSIA FALETOGO - 3 of 5                                                    2301 North 30th Street
                                                                                    Tacoma, WA 98403
                                                                           (253) 593-5100 Phone - (253) 593-0380 Fax
                  Case 2:19-cv-00247-TSZ Document 1 Filed 02/20/19 Page 4 of 5



 1   child ....”1 This is true even where the deprivation is incidental to the state's acts. 2 Official

 2   conduct that “shocks the conscience” in depriving parents of that interest is cognizable as a
 3
     violation of due process.3 Where “actual deliberation is practical, then an officer's ‘deliberate
 4
     indifference’ may suffice to shock the conscience.”4                    On the other hand, “where a law
 5
     enforcement officer makes a snap judgment because of an escalating situation, his conduct may
 6
     only be found to shock the conscience if he acts with a purpose to harm unrelated to legitimate
 7

 8   law enforcement objectives.”5

 9              16.      Under this federal law, Mane Faletogo has a cause of action for the deprivation
10   associated with the loss of his adult son, Iosia Faletogo. Pursuant to the claims recognized at
11
     federal common law stemming from the substantive due process rights under the Fourteenth
12
     Amendment, Mane Faletogo hereby brings such a claim. At present, this federal lawsuit does
13
     not include any claims derived by the Estate of Iosia Faletogo or any of the other beneficiaries
14

15
     under state law. This claim also includes a cause of action for a pattern, practice, and failure of

16   training on the part of the City of Seattle leading up to this wrongful death. It is well

17   documented that the City of Seattle has a pattern and practice of the use of excessive force.
18
     Multiple questionable shootings have occurred over the preceding years. In this situation, the
19
     use of lethal force was not necessary, and full de-escalation was never attempted.
20

21

22   1
       Curnow v. Ridgecrest Police, 952 F.2d 321, 325 (9th Cir.1991) (citing Strandberg v. City of Helena, 791 F.2d
     744, 748 (9th Cir.1986); Kelson v. City of Springfield, 767 F.2d 651, 653–55 (9th Cir.1985)); see also Moreland
23   v. Las Vegas Metro. Police Dep't, 159 F.3d 365, 371 (9th Cir.1998) (noting that plaintiffs “may assert a Fourteenth
     Amendment claim based on the related deprivation of their liberty interest arising out of their relationship with
24   [their deceased son]”).
     2
         See Moreland, 159 F.3d at 371.
25   3
         Wilkinson v. Torres, 610 F.3d 546, 555 (9th Cir.2010) (citations omitted).
     4
26       Id.
     5
         Id.
     COMPLAINT FOR DAMAGES: PARENTAL LOSS
     OF CONSORTIUM RE: THE DEATH                                                  CONNELLY LAW OFFICES, PLLC
     OF IOSIA FALETOGO - 4 of 5                                                               2301 North 30th Street
                                                                                               Tacoma, WA 98403
                                                                                      (253) 593-5100 Phone - (253) 593-0380 Fax
            Case 2:19-cv-00247-TSZ Document 1 Filed 02/20/19 Page 5 of 5



 1                              IV.     PRAYER FOR RELIEF

 2               WHEREFORE, Plaintiff requests a judgment against Defendants:
 3
          (a)    Awarding Plaintiff general, special, and punitive damages to be proven at trial;
 4
          (b)    Awarding him reasonable attorney’s fees and costs as available under law;
 5
          (c)    Awarding him any and all applicable interest on the judgment; and
 6
          (d)    Awarding them him other and further relief as the Court deems just and proper
 7

 8               under the circumstances of this case.

 9        DATED this 20th day of February, 2019.
10                                     CONNELLY LAW OFFICES, PLLC
11
                                               Lincoln Beauregard
12                                     By _________________________________________
                                          Lincoln C. Beauregard, WSBA No. 32878
13
                                          Amanda M. Searle, WSBA No. 42632
14                                        Attorney for Plaintiff Mane Faletogo

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT FOR DAMAGES: PARENTAL LOSS
     OF CONSORTIUM RE: THE DEATH                                 CONNELLY LAW OFFICES, PLLC
     OF IOSIA FALETOGO - 5 of 5                                              2301 North 30th Street
                                                                              Tacoma, WA 98403
                                                                     (253) 593-5100 Phone - (253) 593-0380 Fax
